     Case 2:20-cv-00011-LGW-BWC Document 48 Filed 03/04/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                            BRUNSWICK DIVISION

DONJON-SMIT, LLC,                                   )
                                                    )
              Plaintiff,                            )
                                                    )
       v.                                           )   Civil Action No. 2:20-CV-11
                                                    )
ADMIRAL KARL L. SCHULTZ,                            )
CAPTAIN JOHN W. REED,                               )
COMMANDER NORM C. WITT, and                         )
COMMANDER MATTHEW J. BAER,                          )
in their official capacity as officers of the       )
UNITED STATES COAST GUARD,                          )
                                                    )
              Defendants.                           )

                           NOTICE OF INTENT TO OPPOSE

       Defendants have received Plaintiff’s Motion for Order Requiring Defendants

and Commander Witt to Produce Certain Records for Use at His Deposition

Scheduled Of March 9, 2020 [sic]. Dkt. No. 47. The Court already ruled at the March

2, 2020 status hearing that Defendants would not be ordered to produce material

beyond the administrative record for use at the deposition of Commander Witt. See

Dkt. 45 at 2 (Court “not inclined to order that [Commander Witt] come up with any

records beyond the admin record, or produce any personnel or HR records for this

purpose”). To the extent the Court may be inclined to entertain what in essence is a

motion for reconsideration, Defendants intend to file an opposition to the motion

today, March 4, 2020.



                                                1
Case 2:20-cv-00011-LGW-BWC Document 48 Filed 03/04/20 Page 2 of 2



                          /s/ Martha C. Mann
                          MARTHA C. MANN
                          SYDNEY A. MENEES
                          U.S. Department of Justice
                          Environment and Natural Resources Division
                          Environmental Defense Section
                          P.O. Box 7611
                          Washington, D.C. 20044
                          Telephone: (202) 514-2664 (Mann)
                          Fax: (202) 514-8865
                          martha.mann@usdoj.gov
                          sydney.menees@usdoj.gov


                          BOBBY L. CHRISTINE
                          UNITED STATES ATTORNEY

                          /s/ Bradford C. Patrick
                          Bradford C. Patrick
                          Assistant United States Attorney
                          South Carolina Bar No. 102092
                          bradford.patrick@usdoj.gov
                          Post Office Box 8970
                          Savannah, Georgia 31412
                          Telephone: (912) 652-4422
                          Fax: (912) 652-4227




                                2
